
	

114 S545 IS: Pay Our Coast Guard Act
U.S. Senate
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 545
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2015
			Mr. Thune introduced the following bill; which was read twice and referred to the Committee on Appropriations
		
		A BILL
		Making continuing appropriations for Coast Guard pay in the event the Consolidated and Further
			 Continuing Appropriations Act of 2015 expires and the Department of
			 Homeland Security Appropriations Act of 2015 is not enacted.
	
	
		1.Short title
 This Act may be cited as the Pay Our Coast Guard Act.
 2.Continuing appropriations for members of the Coast GuardThere are hereby appropriated for fiscal year 2015, out of any money in the Treasury not otherwise appropriated, for any period during which interim or full-year appropriations for fiscal year 2015 for the Coast Guard are not in effect—
 (1)such sums as are necessary to provide pay and allowances to members of the Coast Guard (as described in section 1 of title 14, United States Code), including the reserve component thereof, who perform active service or inactive-duty training during such period;
 (2)such sums as are necessary to provide pay and allowances to civilian employees of the Coast Guard; (3)such sums as are necessary to provide pay and allowances to contractors of the Coast Guard; and
 (4)such sums as are necessary for— (A)the payment of a death gratuity under sections 1475–1477 and 1489 of title 10, United States Code, with respect to members of the Coast Guard;
 (B)the payment or reimbursement of authorized funeral travel and travel related to the dignified transfer of remains and unit memorial services under section 481f of title 37, United States Code, with respect to members of the Coast Guard; and
 (C)the temporary continuation of a basic allowance of housing for dependents of members of the Coast Guard dying on active duty, as authorized by section 403(l) of title 37, United States Code.
 3.TerminationAppropriations and funds made available and authority granted pursuant to this Act shall be available until whichever of the following first occurs:
 (1)The enactment into law of an appropriation (including a continuing appropriation) for any purpose for which amounts are made available in section 2.
 (2)The enactment into law of the applicable regular or continuing appropriations resolution or other Act without any appropriation for such purpose.
 (3)January 1, 2016.  